 



THIRD AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
     THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) dated as of September 7, 2007, by and between: MERCANTILE BANCORP,
INC., a Delaware corporation (“Borrower”): and U.S. BANK NATIONAL ASSOCIATION,
formerly known as Firstar Bank, N.A., a national banking association, the
successor by merger to Mercantile Bank National Association (“Lender”): has
reference to the following facts and circumstances (the “Recitals”):
     A. Borrower and Lender executed the Third Amended and Restated Loan
Agreement dated as of November 10, 2006 (as amended, the “Agreement”: all
capitalized terms herein not otherwise defined shall have the same meanings as
ascribed to them in the Agreement).
     B. The Agreement was previously amended as described in the First Amendment
to Third Amended and Restated Loan Agreement dated as of March 20, 2007 and the
Second Amendment to Third Amended and Restated Loan Agreement dated as of
June 30, 2007; Borrower and Guarantors desire to further amend the terms of the
Agreement and the Notes in the manner set forth herein; and Lender is willing to
agree to said amendments on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:
     1. Recitals. The Recitals are true and correct, and, with the defined terms
set forth herein, are incorporated by this reference.
     2. Amendment to Agreement. The Agreement is amended as follows:
(a) Recital C on page 1 of the Agreement is deleted and replaced with the
following:
     “C. Borrower and Lender desire to amend and restate the Original Loan
Agreement to, among other things, provide for a revolving credit facility to the
aggregate amount of up to $8,000,000, Term Loan A in the original principal
amount of $15,000,000, Term Loan B in the original principal amount of
$5,000,000, and Term Loan C in the original principal amount of $5,000,000 upon,
and subject to, the terms, provisions and conditions hereinafter set forth.”
(b) The following definitions of “Initial Money Market Rate”, “Loan”, “Loans”,
“Money Market Rate At Prepayment”, “Net Present Value”, ‘Note”, “Notes”,
“Subsidiary Bank”, “Subsidiary Banks”, “Term Loan”, and “Term Note” are deleted
from Section 1.01 of the Agreement and replaced with the following in the
correct alphabetical order:
     “Initial Money Market Rate shall mean the annual rate, determined solely by
Lender, on the first day of the term of Term Loan A, Term Loan B or Term Loan C
(whichever is applicable) or the most recent repricing date or as mutually
agreed upon by Borrower and Lender, as the rate at which Lender would be able to
borrow funds in the Money Markets for the amount of Term Loan A, Term Loan B or
Term Loan C (whichever is applicable) and with an interest payment frequency and
principal repayment schedule equal to Term Loan A, Term Loan B or Term Loan C
(whichever is applicable), and for a term as may be arranged and agreed upon by
Borrower and Lender, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation; provided, that Borrower
acknowledges that Lender is

 



--------------------------------------------------------------------------------



 



under no obligation to actually purchase and/or match funds for the Initial
Money Market Rate of Term Loan A, Term Loan B or Term Loan C (whichever is
applicable).”
     “Loan shall mean each Revolving Credit Loan and each Term Loan; and Loans
shall mean any or all of the foregoing.”
     “Money Market Rate At Prepayment shall mean that zero-coupon rate,
calculated on each Prepayment Date, and determined solely by Lender, as the rate
at which Lender would be able to borrow funds in Money Markets for the
prepayment amount matching the maturity of a specific prospective Term Loan A,
Term Loan B or Term Loan C (whichever is applicable) payment or repricing date,
adjusted for any reserve requirement and any subsequent costs arising from a
change in government regulation; provided, that a separate Money Market Rate at
Prepayment will be calculated for each prospective interest and/or principal
payment date.”
     “Net Present Value shall mean the amount which is derived by summing the
present values of each prospective payment of principal and interest which,
without such full or partial prepayment, could otherwise have been received by
Lender over the shorter of the remaining contractual life of Term Loan A, Term
Loan B or Term Loan C (whichever is applicable) or next repricing date if Lender
had instead initially invested Term Loan A, Term Loan B or Term Loan C
(whichever is applicable) proceeds at the Initial Money Market Rate; provided,
that the individual discount rate used to present value each prospective payment
of interest and/or principal shall be the Money Market Rate at Prepayment for
the maturity matching that of each specific payment of principal and/or
interest.”
     “Note shall mean each of the Revolving Note and each Term Note; and Notes
shall mean either or both of the foregoing.”
     “Subsidiary Bank shall mean, each of: Heartland Bank, a Kansas banking
corporation; Farmers State Bank of Northern Missouri, a Missouri banking
corporation; New Frontier Bank, a Missouri banking corporation; Brown County
State Bank, an Illinois banking corporation; Perry State Bank, a Missouri
banking corporation; Marine Bank & Trust, an Illinois banking corporation;
Mercantile Trust & Savings Bank, an Illinois banking corporation; and The Royal
Palm Bank of Florida, a Florida banking corporation; and further upon
consummation of the HNB Merger Transaction, HNB National Bank, a national
banking association; and Subsidiary Banks shall mean some or all of the
foregoing.”
     “Term Loan shall mean each of Term Loan A, Term Loan B, and Term Loan C;
and Term Loans shall mean any or all of the foregoing.”
     “Term Note shall mean each of Term Note A, Term Note B, and Term Note C;
and Term Notes shall mean any or all of the foregoing.”
(c) The following new definitions are added to Section 1.01 of the Agreement in
the correct alphabetical order:
     “Acquisition shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person, whether
through purchase

- 2 -



--------------------------------------------------------------------------------



 



of assets, merger or otherwise or (b) acquires (in one transaction or as the
most recent transaction in a series of transactions) at least (i) a majority (in
number of votes) of the stock and/or other securities of a corporation having
ordinary voting power for the election of directors (other than stock and/or
other securities having such power only by reason of the happening of a
contingency), (ii) a majority (by percentage of voting power) of the outstanding
partnership interests of a partnership, (iii) a majority (by percentage of
voting power) of the outstanding membership interests of a limited liability
company or (iv) a majority of the ownership interests in any organization or
entity other than a corporation, partnership or limited liability company.
     “HNB shall mean HNB Financial Services, Inc., a Missouri corporation.”
     “HNB Merger Agreement shall mean the Agreement and Plan of Merger dated as
of February 8, 2007, executed by Borrower, HNB, HNB National Bank, and
Mercantile Merger Corp.”
     “HNB Merger Transaction shall mean collectively the transactions
contemplated by and described in the HNB Merger Agreement.”
     “Term Loan A shall have the meaning ascribed thereto in Section 2.02(a).”
     “Term Loan B shall have the meaning ascribed thereto in Section 2.02(b).”
     “Term Loan C shall have the meaning ascribed thereto in Section 2.02(c).”
     “Term Note A shall have the meaning ascribed thereto in Section 2.03(b).”
     “Term Note B shall have the meaning ascribed thereto in Section 2.03(b).”
     “Term Note C shall have the meaning ascribed thereto in Section 2.03(b).”
(d) Section 2.02 of the Agreement is deleted and replaced with the following:
     “Term Loan Commitments.
     (a) Subject to the terms and conditions set forth in this Agreement and so
long as no Default or Event of Default under this Agreement has occurred and is
continuing, Lender agrees to make to Borrower a term loan of Fifteen Million
Dollars ($15,000,000.00) (“Term Loan A”). Term Loan A shall be advanced in one
disbursement on the effective date of this Agreement. Term Loan A is not
revolving in nature and any principal repaid on Term Loan A may not be
reborrowed. The principal amount of Term Loan A shall be due and payable in
three (3) equal consecutive quarterly installments in the amount of $375,000.00
each, due and payable on December 31, 2008, March 31, 2009, and June 30, 2009,
and a final installment in the amount of the then outstanding and unpaid
principal balance of Term Loan A due and payable on November 10, 2009.
     (b) Subject to the terms and conditions set forth in this Agreement and so
long as no Default or Event of Default under this Agreement has occurred and is
continuing, Lender agrees to make to Borrower a term loan of Five Million
Dollars ($5,000,000.00) (“Term Loan B”). Term Loan B shall be advanced in one
disbursement on September 7, 2007. Term Loan B is not revolving in nature and
any principal repaid on Term Loan B may not be reborrowed. The principal amount
of Term Loan B shall be

- 3 -



--------------------------------------------------------------------------------



 



due and payable in three (3) equal consecutive quarterly installments in the
amount of $125,000.00 each, due and payable on December 31, 2009, March 31,
2010, and June 30, 2010, and a final installment in the amount of the then
outstanding and unpaid principal balance of Term Loan B due and payable on
August 31, 2010.
     (c) Subject to the terms and conditions set forth in this Agreement and so
long as no Default or Event of Default under this Agreement has occurred and is
continuing, Lender agrees to make to Borrower a term loan of Five Million
Dollars ($5,000,000.00) (“Term Loan C”). Term Loan C shall be advanced in one
disbursement on September 7, 2007. Term Loan C is not revolving in nature and
any principal repaid on Term Loan C may not be reborrowed. The principal amount
of Term Loan C shall be due and payable in three (3) equal consecutive quarterly
installments in the amount of $125,000.00 each, due and payable on December 31,
2009, March 31, 2010, and June 30, 2010, and a final installment in the amount
of the then outstanding and unpaid principal balance of Term Loan C due and
payable on August 31, 2010.”
(e) Section 2.03(b) of the Agreement is deleted and replaced with the following:
     ”(b) Term Loan A shall be evidenced by the Term Loan Promissory Note of
Borrower dated November 10, 2006, and payable to the order of Lender in the
original principal amount of $15,000,000.00, which Term Loan Promissory Note
shall be in substantially the form of Exhibit B attached hereto and incorporated
herein by reference (as the same may from time to time be amended, modified
extended, renewed or restated, “Term Note A”). Term Loan B shall be evidenced by
the Term Loan B Promissory Note of Borrower dated September 7, 2007, and payable
to the order of Lender in the original principal amount of $5,000,000.00, which
Term Loan B Promissory Note shall be in substantially the form of Exhibit B1
attached hereto and incorporated herein by reference (as the same may from time
to time be amended, modified extended, renewed or restated, “Term Note B”). Term
Loan C shall be evidenced by the Term Loan C Promissory Note of Borrower dated
September 7, 2007, and payable to the order of Lender in the original principal
amount of $5,000,000.00, which Term Loan C Promissory Note shall be in
substantially the form of Exhibit B2 attached hereto and incorporated herein by
reference (as the same may from time to time be amended, modified extended,
renewed or restated, “Term Note C”).”
(f) Sections 2.04(d) and 2.04(g) of the Agreement are deleted and replaced with
the following:
     ”(d) Effective March 5, 2007 and thereafter, interest on Term Loan A shall
accrue at a fixed annual rate of Six and 9/100 Percent (6.09%). Interest on Term
Loan B shall accrue at a fixed annual rate of Six and 13/100 Percent (6.13%).
Interest on Term Loan C shall accrue at a fixed annual rate of Six and 27/100
Percent (6.27%). Interest on each Term Loan shall be paid in consecutive
quarterly installments due and payable on each February 10, May 10, August 10,
and November 10, and on the maturity dates of the Term Notes.”
     ”(g) Borrower shall have the right to prepay Term Loan C in whole or in
part at any time, provided: (i) all billed/due and unpaid interest shall
accompany such prepayment; (ii) there is no Default or Event of Default at the
time of prepayment; and (iii) all prepayments shall be credited and applied to
the installments of principal in inverse order of their stated maturity.
Borrower shall not have the right to prepay Term Loan A or Term Loan B, provided
that Lender may consider requests for its consent with

- 4 -



--------------------------------------------------------------------------------



 



respect to prepayment of Term Loan A or Term Loan B, without incurring an
obligation to do so, and Borrower acknowledges that in the event that such
consent is granted, Borrower shall be required to pay Lender, upon prepayment of
all or part of the principal amount of Term Loan A or Term Loan B before final
maturity, a prepayment indemnity (the “Prepayment Fee”) equal to the greater of
zero (0), or that amount, calculated on any date of prepayment (“Prepayment
Date”), which is derived by subtracting: (i) the outstanding principal amount of
Term Loan A or Term Loan B or portion of Term Loan A or Term Loan B to be
prepaid from (ii) the Net Present Value of Term Loan A or Term Loan B or portion
of Term Loan A or Term Loan B to be prepaid on such Prepayment Date; provided,
however, that the Prepayment Fee shall not in any event exceed the maximum
prepayment fee permitted by applicable law. In calculating the amount of the
Prepayment Fee, Lender is hereby authorized by Borrower to make such assumptions
regarding the source of funding, redeployment of funds and other related
matters, as Lender may deem appropriate. If Borrower fails to pay the Prepayment
Fee when due, the amount of such Prepayment Fee shall thereafter bear interest
until paid at the default rate specified in Section 2.04(e) above (computed on
the basis of a 360-day year, actual days elapsed). Each prepayment of the
principal amount of Term Loan A or Term Loan B shall be accompanied by a payment
of interest accrued to date thereon; applied to the principal installments in
the inverse order of their maturities, and in an amount of at least $100,000 or,
if less, the remaining entire principal balance of Term Loan A or Term Loan B.”
(g) Section 6.02 of the Agreement is deleted and replaced with the following:
     “6.02 Merger or Consolidation, etc. (a) Merge into or consolidate with any
other entity provided that (i) Royal Palm may merge into Borrower, (ii) HNB may
merge into Borrower, (iii) the non-trust related assets of HNB National Bank may
be transferred to Perry State Bank, and (iv) the trust related assets of the
other Subsidiary Banks may be transferred to HNB National Bank; or (b) cause or
permit any material change in the ownership of Borrower, Royal Palm, HNB, any
Subsidiary Bank, or any Subsidiary, or in the identity of Borrower’s executive
officers or directors (except for changes necessitated by death, incapacity,
natural retirement or similar causes). In addition, Borrower shall not, and it
shall not cause or permit any Subsidiary to, directly or indirectly, make any
Acquisitions or acquire any minority ownership interests in any other Person
without Lender’s prior written consent.”
(h) Section 6.12 of the Agreement is deleted and replaced with the following:
     “6.12 Non-Performing Assets. Permit the aggregate amount of Non-Performing
Assets of all Subsidiary Banks on a combined basis to equal or exceed Eighteen
Percent (18%) of the then Primary Capital of all Subsidiary Banks at anytime
during the term of this Agreement, as determined according to GAAP.”
(i) Schedule 4.08 (Subsidiaries), Schedule 4.10 (Other Loans and Guaranties),
and Schedule 4.14 (Stock of Subsidiary Banks) are deleted and replaced with
Schedule 4.08, Schedule 4.10, and Schedule 4.14 attached hereto and incorporated
by reference.
(j) Exhibit B1 (Form of Term Note B) and Exhibit B2 (Form of Term Note C)
attached hereto and incorporated by reference into the Agreement.
     3. Waiver. Lender waives any Default or Event of Default under the
Agreement caused solely by Borrower’s noncompliance with Section 6.12
(Non-Performing Assets) of the Agreement for

- 5 -



--------------------------------------------------------------------------------



 



the reporting period ending June 30, 2007. The waiver described in the preceding
sentence shall not be deemed to apply to any other or future terms, provisions,
conditions or covenants of the Agreement, as amended by this Amendment, or to
any other Default or Event of Default, if any, existing under the Agreement, and
shall not create any expectation on the part of Borrower of any other or similar
waiver(s) of any provision of the Agreement in the future.
     4. Continuing Security. The Agreement, as hereby amended, and the Notes,
are and shall continue to be, guarantied and/or secured by the Borrower Pledge
and the Subsidiary Pledge, and any reference to the Agreement in the Borrower
Pledge and the Subsidiary Pledge shall hereafter be deemed to include the
Agreement as hereby amended.
     5. Binding Obligations. The Agreement, Notes, and the other Transaction
Documents, are, and shall remain, the binding obligations of Borrower and/or
Royal Palm, and all of the provisions, terms, stipulations, conditions,
covenants and powers contained therein shall stand and remain in full force and
effect, except only as the same are herein and hereby expressly and specifically
varied or amended, and the same are hereby ratified and confirmed, and Lender
reserves unto itself all rights and privileges granted thereunder.
     6. Reaffirmation: Authority. Borrower hereby reaffirms all representations,
warranties, covenants and agreements recited in the Agreement, Notes, and the
other Transaction Documents, as of the date hereof, and the same are hereby
adopted as representations, warranties, covenants and agreements of Borrower
herein. Borrower further represents and warrants that it is not in default under
any of its obligations under the Agreement, Notes, and the other Transaction
Documents, and that Borrower has the full power and authority to execute and
deliver this Amendment, and that the execution and delivery hereof has been duly
authorized, and that all necessary and proper acts have been performed or taken.
     7. Expenses. Borrower agrees to pay all expenses incurred by Lender in
connection with this Amendment, including, but not limited to, Lender’s legal
fees. Said sums are payable on demand and are secured by the Borrower Pledge and
the Subsidiary Pledge.
     8. Release. Borrower hereby releases Lender and its successors, assigns,
directors, officers, agents, employees, representatives and attorneys from any
and all claims, demands, causes of action, liabilities or damages, whether now
existing or hereafter arising or contingent or noncontingent, or actions in law
or equity of any type or matter, relating to or in connection with any
statements, agreements, action or inaction on the part of Lender occurring at
any time prior to the execution of this Amendment, with respect to Borrower, the
Agreement, Notes, and all other Transaction Documents.
     9. Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Missouri.
     10. Notice Required by Section 432.047 R.S. Mo. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

- 6 -



--------------------------------------------------------------------------------



 



     11. Closing Conditions. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Lender shall have received the following, all in form and substance
acceptable to Lender:
(a) this Amendment, Term Note B, and Term Note C, duly executed by Borrower;
(b) the Stock Pledge Agreement (Subsidiary), duly executed by HNB, and any
collateral schedule(s), stock power(s), UCC financing statement(s), and such
other documents as Lender may require in connection with the Stock Pledge
Agreement (Subsidiary);
(c) 64,000 shares of the common stock of HNB National Bank, representing all of
the issued and outstanding common stock of HNB National Bank;
(d) the Certificate of Secretary of Borrower (with the accompanying
Resolutions), duly executed by the Secretary of Borrower;
(e) the Certificate of Secretary of HNB National Bank, duly executed by the
Secretary of HNB National Bank;
(f) the Certificate of Secretary, duly executed by the Secretary of HNB (with
the accompanying Resolutions) and a copy of the Articles of Incorporation of HNB
(including any amendments thereto, certified by the Secretary of State of the
Missouri) and;
(g) a copy of the Articles of Association of HNB National Bank, certified by the
Office of the Comptroller of the Currency;
(h) copies of the By-Laws of HNB and HNB National Bank, including any amendments
thereto, certified by the Secretary of HNB, and the Secretary of HNB National
Bank, respectively;
(i) Certificates of Good Standing for Borrower, issued by the Secretary of State
of the State of Delaware and by the Secretary of State of the State of Illinois,
and a Certificate of Good Standing for HNB issued by the Secretary of State of
the State of Missouri (or other evidence of good standing acceptable to Lender);
(j) an opinion of counsel from Schmiedeskamp, Robertson, Neu & Mitchell, the
counsel representing Borrower, in the form acceptable to Lender;
(k) evidence that no change in the financial condition of Borrower, any
Subsidiary Bank, or any Subsidiary shall have occurred since June 30, 2007 that
could have a Material Adverse Effect;
(l) copies of all documents executed in connection with the HNB Merger
Transaction including, but not limited to the HNB Merger Agreement, and evidence
satisfactory to Lender that the HNB Merger Transaction has been approved by all
applicable Regulatory Agencies;
(m) copies of all documents executed in connection with the issuance by Borrower
of Pooled Trust Preferred Securities on or about August 30, 2007; and
(n) such other documents and information as Lender may reasonably require.

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.
(SIGNATURES ON FOLLOWING PAGE)

- 8 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
THIRD AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT



            Borrower:

MERCANTILE BANCORP, INC
      By:   /s/ Ted T. Awerkamp         Ted T. Awerkamp, President & CEO       
        Lender:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Gary D. Taylor         Gary D. Taylor, Vice President          
 

- 9 -



--------------------------------------------------------------------------------



 



         

SCHEDULE 4.08
(Subsidiaries)
Mid-America Bancorp, Inc.
Heartland Bank
Farmers State Bank of Northern Missouri
New Frontier Bancshares, Inc.
NFBI Capital Trust I
New Frontier Bank
New Frontier Personal Investment Centers, Inc.
Mercantile Bancorp Capital Trust I
Mercantile Bancorp Capital Trust II
Mercantile Bancorp Capital Trust III
Mercantile Bancorp Capital Trust IV
Brown County State Bank
Perry State Bank
Marine Bank & Trust
Mercantile Merger Corp.
Mercantile Trust & Savings Bank
Mercantile Investments Inc.
Royal Palm Bancorp, Inc.
The Royal Palm Bank of Florida
HNB Financial Services, Inc.
HNB National Bank

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.10
(Other Loans and Guarantees)
Trust Preferred Securities:
Mercantile Bancorp Capital Trust I
Mercantile Bancorp Capital Trust II
Mercantile Bancorp Capital Trust III
Mercantile Bancorp Capital Trust IV
NFBI Capital Trust I

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
(Stock of Subsidiary Banks)



                 
Subsidiary Bank
 
Owner
 
Authorized Capital
 
Par Value
 
Heartland Bank
  Mid-America Bancorp, Inc.   3,000 shares   $ 100.00    
Farmers State Bank of Northern Missouri
  Mercantile Bancorp, Inc.   2,700 shares   $ 100.00    
New Frontier Bank
  New Frontier Bancshares, Inc.   30,000 shares   $ 100.00    
Brown County State Bank
  Mercantile Bancorp, Inc.   3,000 shares   $ 100.00    
Perry State Bank
  Mercantile Bancorp, Inc.   2,700 shares   $ 100.00    
Marine Bank & Trust
  Mercantile Bancorp, Inc.   13,010 shares   $ 100.00    
Mercantile Trust & Savings Bank
  Mercantile Bancorp, Inc.   360,000 shares   $ 6.25    
The Royal Palm Bank of Florida
  Royal Palm Bancorp, Inc.   3,000,000 shares   $ 5.00    
HNB National Bank
  HNB Financial Services, Inc.   64,000 shares   $ 6.25  



             
Shares Owned by Owner
             
Heartland Bank
  3,000 shares          
Farmers State Bank of Northern Missouri
  2,700 shares          
New Frontier Bank
  30,000 shares          
Brown County State Bank
  3,000 shares          
Perry State Bank
  2,700 shares          
Marine Bank & Trust
  13,010 shares          
Mercantile Trust & Savings Bank
  360,000 shares          
The Royal Palm Bank of Florida
  1,038,294 shares          
HNB National Bank
  64,000 shares        

 



--------------------------------------------------------------------------------



 



EXHIBIT B1
(Form of Term Note B)
TERM LOAN B PROMISSORY NOTE

$5,000,000.00   St. Louis, Missouri
September 7, 2007

     FOR VALUE RECEIVED, the undersigned, MERCANTILE BANCORP, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), the principal sum of
Five Million Dollars ($5,000,000.00) or, if less, the aggregate unpaid principal
amount of all advances made by Lender to Borrower and evidenced by this Term
Loan B Promissory Note (this “Note”). The principal amount of this Note shall be
due and payable in the amounts and on the dates set forth in the Loan Agreement
(defined below). Borrower further promises to pay to the order of Lender
interest on the unpaid principal balance from time to time outstanding under
this Note at the rate(s) and on the dates set forth in the Loan Agreement.
     All payments received by Lender under this Note shall be allocated among
the principal, interest, collection costs and expenses and other amounts due
under this Note in such order and manner as Lender shall elect. The amount of
interest accruing under this Note shall be computed on an actual day, 360-day
year basis.
     All payments of principal and interest under this Note shall be made in
lawful currency of the United States in Federal or other immediately available
funds at the office of Lender situated at One US Bank Plaza, 7th Streets
Washington Avenue, St. Louis, Missouri 63101, or at such other place as Lender
may from time to time designate in writing.
     Lender shall record in its books and records the date and amount of each
Loan advance made by it to Borrower under this Note and the date and amount of
each payment of principal and/or interest made by Borrower with respect thereto;
provided, however, that the obligation of Borrower to repay each Loan advance
made to Borrower under this Note shall be absolute and unconditional,
notwithstanding any failure of Lender to make any such recordation or any
mistake by Lender in connection with any such recordation. The books and records
of Lender showing the account between Lender and Borrower shall be admissible in
evidence in any action or proceeding and shall constitute prima facie proof of
the items therein set forth.
     This Note is Term Note B referred to in the Third Amended and Restated Loan
Agreement dated as of November 10, 2006 by and between Borrower and Lender, as
the same may from time to time be amended, modified, extended, renewed or
restated (the “Loan Agreement”; all capitalized terms used and not otherwise
defined in this Note shall have the respective meanings ascribed to them in the
Loan Agreement). The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the occurrence of certain stated
events and also for prepayments on account of the principal of this Note and
interest on this Note prior to the maturity of this Note upon the terms and
conditions specified therein.
     If Borrower shall fail to make any payment of any principal of or interest
on this Note as and when the same shall become due and payable whether by reason
of demand, maturity, acceleration or otherwise, and any such failure shall
remain unremedied for five (5) days, or if any other Event of Default shall
occur under or within the meaning of the Loan Agreement, then Lender’s
obligation to make additional Loan advances under this Note may be terminated in
the manner and with the effect as

 



--------------------------------------------------------------------------------



 



provided in the Loan Agreement and the entire outstanding principal balance of
this Note and all accrued and unpaid interest thereon may be declared to be
immediately due and payable in the manner and with the effect as provided in the
Loan Agreement.
     In the event that any payment of any principal of or interest on this Note
is not paid when due, whether by reason of maturity, acceleration or otherwise,
and this Note is placed in the hands of an attorney or attorneys for collection,
or if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and expenses of such collection, foreclosure and
representation, including, without limitation, reasonable attorneys’ fees and
expenses (whether or not litigation shall be commenced in aid thereof). All
parties hereto severally waive presentment for payment, demand for payment,
protest, notice of protest and notice of dishonor. This Note shall be governed
by and construed in accordance with the substantive laws of the State of
Missouri (without reference to conflict of law principles).



            Borrower:

MERCANTILE BANCORP, INC.
      By:           Ted T. Awerkamp, President & CEO           

- 2 -



--------------------------------------------------------------------------------



 



         

EXHIBIT B2
(Form of Term Note C)
TERM LOAN C PROMISSORY NOTE

$5,000,000.00   St. Louis, Missouri
September 7, 2007

     FOR VALUE RECEIVED, the undersigned, MERCANTILE BANCORP, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), the principal sum of
Five Million Dollars ($5,000,000.00) or, if less, the aggregate unpaid principal
amount of all advances made by Lender to Borrower and evidenced by this Term
Loan C Promissory Note (this “Note”). The principal amount of this Note shall be
due and payable in the amounts and on the dates set forth in the Loan Agreement
(defined below). Borrower further promises to pay to the order of Lender
interest on the unpaid principal balance from time to time outstanding under
this Note at the rate(s) and on the dates set forth in the Loan Agreement.
     All payments received by Lender under this Note shall be allocated among
the principal, interest, collection costs and expenses and other amounts due
under this Note in such order and manner as Lender shall elect. The amount of
interest accruing under this Note shall be computed on an actual day, 360-day
year basis.
     All payments of principal and interest under this Note shall be made in
lawful currency of the United States in Federal or other immediately available
funds at the office of Lender situated at One US Bank Plaza, 7th Streets
Washington Avenue, St. Louis, Missouri 63101, or at such other place as Lender
may from time to time designate in writing.
     Lender shall record in its books and records the date and amount of each
Loan advance made by it to Borrower under this Note and the date and amount of
each payment of principal and/or interest made by Borrower with respect thereto;
provided, however, that the obligation of Borrower to repay each Loan advance
made to Borrower under this Note shall be absolute and unconditional,
notwithstanding any failure of Lender to make any such recordation or any
mistake by Lender in connection with any such recordation. The books and records
of Lender showing the account between Lender and Borrower shall be admissible in
evidence in any action or proceeding and shall constitute prima facie proof of
the items therein set forth.
     This Note is Term Note C referred to in the Third Amended and Restated Loan
Agreement dated as of November 10, 2006 by and between Borrower and Lender, as
the same may from time to time be amended, modified, extended, renewed or
restated (the “Loan Agreement”; all capitalized terms used and not otherwise
defined in this Note shall have the respective meanings ascribed to them in the
Loan Agreement). The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the occurrence of certain stated
events and also for prepayments on account of the principal of this Note and
interest on this Note prior to the maturity of this Note upon the terms and
conditions specified therein.
     If Borrower shall fail to make any payment of any principal of or interest
on this Note as and when the same shall become due and payable whether by reason
of demand, maturity, acceleration or otherwise, and any such failure shall
remain unremedied for five (5) days, or if any other Event of Default shall
occur under or within the meaning of the Loan Agreement, then Lender’s
obligation to make additional Loan advances under this Note may be terminated in
the manner and with the effect as

 



--------------------------------------------------------------------------------



 



provided in the Loan Agreement and the entire outstanding principal balance of
this Note and all accrued and unpaid interest thereon may be declared to be
immediately due and payable in the manner and with the effect as provided in the
Loan Agreement.
     In the event that any payment of any principal of or interest on this Note
is not paid when due, whether by reason of maturity, acceleration or otherwise,
and this Note is placed in the hands of an attorney or attorneys for collection,
or if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and expenses of such collection, foreclosure and
representation, including, without limitation, reasonable attorneys’ fees and
expenses (whether or not litigation shall be commenced in aid thereof). All
parties hereto severally waive presentment for payment, demand for payment,
protest, notice of protest and notice of dishonor. This Note shall be governed
by and construed in accordance with the substantive laws of the State of
Missouri (without reference to conflict of law principles).



            Borrower:

MERCANTILE BANCORP, INC.
      By:           Ted T. Awerkamp, President & CEO             

- 2 -